Title: From Thomas Jefferson to Pierre Jean Georges Cabanis, 13 July 1803
From: Jefferson, Thomas
To: Cabanis, Pierre Jean Georges


          
            
              Dear Sir
            
            Washington July 13. 1803.
          
          I lately recieved your friendly letter of 28. Vendem. an. 11. with the two volumes on the relations between the Physical & moral faculties of man. this has ever been a subject of great interest to the inquisitive mind, and it could not have got into better hands for discussion than yours. that thought may be a faculty of our material organisation, has been believed in the gross: and tho’ the modus agendi of nature in this as in most other cases, can never be developed and demonstrated to beings limited as we are, yet I feel confident you will have conducted us as far on the road as we can go, and have lodged us within reconnoitring distance of the citadel itself.   while here, I have time to read nothing. but our annual recess for the months of August & September is now approaching, during which I shall be at Monticello, where I anticipate great satisfaction in the perusal of these volumes.   It is with great satisfaction too I recollect the agreeable hours I have passed with yourself and M. de la Roche, at the house of our late excellent friend Madame Helvetius, & elsewhere: and I am happy to learn you continue your residence there. Auteuil always appeared to me a delicious village, & Madame Helvetius’s the most delicious spot in it. in those days how sanguine we were! and how soon were the virtuous hopes and confidence of every good man blasted! how many excellent friends have we lost in your efforts towards self-government, et cui bono? but let us draw a veil over the dead, and hope the best for the living. if the heroe, who has saved you from a combination of enemies, shall also be the means of giving you as great a portion of liberty as the opinions, habits, & character of the nation are prepared for, progressive preparation may fit you for progressive portions of that first of blessings, and you may in time attain what we erred in supposing could be hastily siesed & maintained, in the present state of political information among your citizens at large. in this way all may end well. 
          You are again at war I find. But we, I hope, shall be permitted to run the race of peace. your government has wisely removed what certainly endangered collisions between us. I now see nothing which need ever interrupt the friendship between France and this country. twenty years of peace, & the prosperity so visibly flowing from it, have but strengthened our attachment to it & the blessings it brings, and we do not despair of being always a peaceable nation. we think that peaceable means may be devised of keeping nations in the path of justice towards us, by making justice their interest, and injuries to react on themselves. our distance enables us to pursue a course which the crowded situation of Europe renders perhaps impracticable there. 
          Be so good as to accept for yourself and M. de la Roche, my friendly salutations, and assurances of great consideration & respect.
          
            
              Th: Jefferson
            
          
        